TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00493-CR
NO. 03-02-00494-CR



Kenneth D. Reading, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NOS. 952337 & 952342, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
Kenneth D. Reading appeals from orders revoking community supervision and
imposing sentence.  Appellant's counsel of record on appeal, Mr. Stephen Orr, has filed motions to
withdraw. (1) 
Counsel states that he did not agree and has not been paid to represent appellant in
these appeals.  Counsel did, however, file motions of new trial and notices of appeal on appellant's
behalf.  In addition, the Court has been informed by the district clerk that counsel was appointed to
represent appellant. (2)  Assuming that appellant is indigent, this Court may not grant the motions to
withdraw because the effect would be to leave appellant without counsel.  
The motions to withdraw are dismissed and counsel is instructed to refile the motions
in the district court.  That court may grant or deny the motions at its discretion.  If counsel is
permitted to withdraw, the court shall immediately appoint substitute counsel.  The court and counsel
are advised that appellant's brief is currently due February 20, 2003. 
It is ordered January 22, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish
1.      	Contrary to statements made in the motions, there is no indication in the record that appellant
waived his right to appeal the revocation orders.
2.      	The record contains an order appointing a different attorney to represent appellant at the
revocation hearing.  The record does not contain an order permitting that attorney to withdraw or
appointing Orr for the appeals.